Exhibit 10.3

 

Employee Form

 

RESTRICTED STOCK AWARD AGREEMENT

 

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is entered into between
Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
                               (the “Participant”) effective as of
                                 (the “Date of Grant”), pursuant to the Tuesday
Morning Corporation 2014 Long-Term Incentive Plan, as amended (the “Plan”), the
terms of which are incorporated by reference herein in their entirety.

 

WHEREAS, the Company desires to grant to the Participant the shares of common
stock, par value $0.01 per share (“Common Stock”), as an inducement for the
Participant’s continued and effective performance of services for the Company,
subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Participant desires to have the opportunity to hold the Common
Stock subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Grant of Restricted Stock.  Effective as
of the Date of Grant, the Company shall cause to be issued in the Participant’s
name                        shares of Common Stock (the “Restricted Stock”). 
The Company shall electronically register the Restricted Stock, and any Retained
Distributions issued with respect to the Restricted Stock, in the Participant’s
name and note that such shares are Restricted Stock.  If certificates evidencing
the Restricted Stock, or any Retained Distributions, are issued to the
Participant during the Restricted Period, such certificates shall bear a
restrictive legend, substantially as provided in Section 15.10 of the Plan, to
the effect that ownership of such Restricted Stock (and any such Retained
Distributions), and the enjoyment of all rights appurtenant thereto, are subject
to the restrictions, terms, and conditions provided in the Plan and this
Agreement.  The Participant shall have the right to vote the Restricted Stock
awarded to the Participant and to receive and retain all regular cash dividends,
and to exercise all other rights, powers and privileges of a holder of Common
Stock, with respect to such Restricted Stock, with the exception that (a) the
Participant shall not be entitled to delivery of a stock certificate or
certificates representing such Restricted Stock until the Forfeiture
Restrictions applicable thereto shall have expired and the Participant requests
delivery of a certificate as described in Section 6.4(a) of the Plan, (b) the
Company shall retain custody of all Retained Distributions made or declared with
respect to the Restricted Stock (and such Retained Distributions shall be
subject to the same restrictions, terms and conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions

 

--------------------------------------------------------------------------------


 

shall have been made, paid, or declared shall have become vested, and such
Retained Distributions shall not bear interest or be segregated in separate
accounts and (c) the Participant may not sell, assign, transfer, pledge,
exchange, encumber, or dispose of the Restricted Stock or any Retained
Distributions during the Restricted Period.  Upon issuance, the certificates for
the Restricted Stock shall be delivered to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Stock occurs or the
Forfeiture Restrictions lapse, together with stock powers or other written
instruments or electronic agreements of assignment, each endorsed in blank,
which will permit transfer to the Company of all or any portion of the
Restricted Stock and any securities constituting Retained Distributions which
shall be forfeited in accordance with the Plan and this Agreement.  In accepting
the award of Restricted Stock set forth in this Agreement, the Participant
accepts and agrees to be bound by all the terms and conditions of the Plan and
this Agreement.

 

2.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                 “Forfeiture Restrictions” shall mean any
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of Restricted Stock issued to the Participant hereunder and the
obligation to forfeit and surrender such Restricted Stock to the Company.

 

(b)                                 “Restricted Period” shall mean the period
designated by the Committee during which Restricted Stock is subject to the
Forfeiture Restrictions and may not be sold, assigned, transferred, pledged, or
otherwise encumbered.

 

(c)                                  “Retained Distributions” shall mean any
securities or other property (other than regular cash dividends) distributed by
the Company in respect of the Restricted Stock during any Restricted Period.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3.                                      Transfer Restrictions.  Except as
otherwise authorized by the Committee, the Restricted Stock granted hereby may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of (other than by will or the applicable
laws of descent and distribution) to the extent then subject to the Forfeiture
Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Restricted Stock granted hereby that is no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws.  The
Participant also agrees (a) that the Company may refuse to cause the transfer of
the Restricted Stock to be registered on the applicable stock transfer records
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities law and (b) that
the Company may give

 

2

--------------------------------------------------------------------------------


 

related instructions to the transfer agent, if any, to stop registration of the
transfer of the Restricted Stock.  The Restricted Stock is registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8. 
A Prospectus describing the Plan and the Stock is available from the Company.

 

4.                                      Vesting.  The Restricted Stock that is
granted hereby shall be subject to Forfeiture Restrictions.  The Forfeiture
Restrictions shall lapse as to the Restricted Stock that is granted hereby in
accordance with the provisions of subsections (a) through (d) of this Section 4.

 

(a)                                 Generally.  The Forfeiture Restrictions
shall lapse as to the Restricted Stock that is granted hereby as provided in
subsection (b), provided that the Participant has not incurred a Termination of
Service prior to the applicable date provided in subsection (b).  If the
Participant has incurred a Termination of Service before a date provided in
subsection (b) then, except as otherwise specified in subsections (c) or
(d) below, the Forfeiture Restrictions then applicable to any of the Restricted
Stock shall not lapse and all of the Restricted Stock with respect to which
Forfeiture Restrictions have not then lapsed shall be forfeited to the Company
upon such Termination of Service.

 

(b)                                 Vesting Date.  The Forfeiture Restrictions
shall lapse, and the Restricted Stock will vest (subject to the provisions of
subsection (a)) in accordance with the following schedule:

 

(i)                                     on                     , the Forfeiture
Restrictions shall lapse, and the Restricted Stock will vest, with respect to
one-quarter (25%) of the Restricted Stock;

 

(ii)                                  on                     , the Forfeiture
Restrictions shall lapse, and the Restricted Stock will vest, with respect to an
additional one-quarter (25%) of the Restricted Stock;

 

(iii)                               on                     , the Forfeiture
Restrictions shall lapse, and the Restricted Stock will vest, with respect to an
additional one-quarter (25%) of the Restricted Stock; and

 

(iv)                              on                     , the Forfeiture
Restrictions shall lapse, and the Restricted Stock will vest, with respect to
the remaining one-quarter (25%) of the Restricted Stock, so that on
                    , the Restricted Stock will vest in full.

 

(c)                                  Death or Total and Permanent Disability. 
Notwithstanding any provisions of Section 4 to the contrary, in the event the
Participant’s Termination of Service is due to the Participant’s death or Total
and Permanent Disability prior to a date provided in subsection (b), the
Forfeiture Restrictions for all of the Restricted Stock with respect to which
Forfeiture Restrictions have not then lapsed shall lapse on the date of such
Termination of Service due to death or Total and Permanent Disability.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Change in Control.  Notwithstanding any
provisions of Section 4 to the contrary, in the event a Change in Control occurs
prior to the date of the Participant’s Termination of Service, the Forfeiture
Restrictions for all of the Restricted Stock with respect to which Forfeiture
Restrictions have not then lapsed shall lapse upon the occurrence of such Change
in Control.

 

5.                                      Effect of Lapse of Restrictions.  Upon
the lapse of the Forfeiture Restrictions with respect to the Restricted Stock
granted hereby, if requested by the Participant as described in
Section 6.4(a) of the Plan, the Company shall cause to be delivered to the
Participant a stock certificate representing such Restricted Stock, and such
Restricted Stock shall be transferable by the Participant (except to the extent
that any proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of applicable securities law).

 

6.                                      Capital Adjustments and
Reorganizations.  The existence of the Restricted Stock shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

7.                                      Section 83(b) Election.  The Participant
shall not exercise the election permitted under section 83(b) of the Code with
respect to the Restricted Stock without the written approval of the Chief
Financial Officer of the Company.

 

8.                                      No Fractional Shares.  All provisions of
this Agreement concern whole shares of Common Stock.  If the application of any
provision hereunder would yield a fractional share, such fractional share shall
be rounded down to the next whole share if it is less than 0.5 and rounded up to
the next whole share if it is 0.5 or more.

 

9.                                      Not an Employment Agreement.  This
Agreement is not an employment or service agreement, and no provision of this
Agreement shall be construed or interpreted to create an employment or service
relationship between the Participant and the Company or guarantee the right to
continue in the employment of the Company or a Subsidiary for any specified
term.

 

10.                               Limit of Liability.  Under no circumstances
will the Company or an Affiliate be liable for any indirect, incidental,
consequential or special damages (including lost profits or taxes) of any form
incurred by any person, whether or not foreseeable and regardless of the form of
the act in which such a claim may be brought, with respect to the Plan, this
Agreement or the Restricted Stock.

 

11.                               Legend.  The Participant consents to the
placing on the certificate for the Restricted Stock of an appropriate legend
restricting resale or other transfer of the Restricted Stock except in
accordance with the Securities Act of 1933 and all applicable rules thereunder.

 

4

--------------------------------------------------------------------------------


 

12.                               Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Participant at the
Participant’s residential address as shown in the records of the Company, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth. 
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.

 

13.                               Amendment and Waiver.  Except as otherwise
provided herein or in the Plan, or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed, or an electronic agreement agreed to, by the Company and
the Participant.  Only a written instrument executed and delivered by, or an
electronic agreement agreed to by, the party waiving compliance hereof shall
waive any of the terms or conditions of this Agreement.  Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized director or officer of the Company other than the Participant.  The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.

 

14.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.  The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

15.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the
Restricted Stock granted hereby, this Agreement shall bind, be enforceable by
and inure to the benefit of the Company and its successors and assigns, and to
the Participant, the Participant’s permitted assigns and upon the Participant’s
death, the Participant’s estate and beneficiaries thereof (whether by will or
the laws of descent and distribution), executors, administrators, agents, legal
and personal representatives.

 

16.                               Miscellaneous.  This Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any.

 

5

--------------------------------------------------------------------------------


 

17.                               Tax Withholding.  The Company or, if
applicable, any Subsidiary (for purposes of this Section 17, the term “Company”
shall be deemed to include any applicable Subsidiary), shall be entitled to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to the vesting of,
or lapse of restrictions on, this Award.  Alternatively, the Company may require
the Participant (or other person validly exercising the Award) to pay such sums
for taxes directly to the Company in cash or by check within one (1) day after
the date of vesting or lapse of restrictions.  Such payments shall be required
to be made when requested by the Company and may be required to be made prior to
the removal of any restrictions on such shares or the delivery of any
certificate representing shares of Common Stock, if such certificate is
requested by the Participant in accordance with Section 6.4(a) of the Plan. 
Such payment may be made by (a) the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(c) below) the required tax withholding obligations of the Company; (b) if the
Company, in its sole discretion, so consents in writing, the actual delivery by
the Participant to the Company of shares of Common Stock that the Participant
has not acquired from the Company within six (6) months  prior thereto, which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
(to avoid the issuance of fractional shares under (c) below) the required tax
withholding payment; (c) if the Company, in its sole discretion, so consents in
writing, the Company’s withholding of a number of shares to be delivered upon
the vesting of the Restricted Stock, which shares so withheld have an aggregate
Fair Market Value that equals (but does not exceed) the required tax withholding
payment; or (d) any combination of (a), (b), or (c).

 

18.                               Acceptance.  The Participant, by his or her
acceptance of the Restricted Stock, agrees to be bound by all of the terms and
conditions of this Agreement and the Plan, and further consents to and agrees to
be bound by the Irrevocable Stock Power presented herewith.

 

6

--------------------------------------------------------------------------------


 

IRREVOCABLE STOCK POWER

 

KNOW ALL MEN BY THESE PRESENTS, That For Value Received, the Participant (as
defined in the Award Agreement) has bargained, sold, assigned and transferred
and by these presents does bargain, sell, assign and transfer unto Tuesday
Morning Corporation, a Delaware corporation (the “Company”), the Restricted
Stock transferred pursuant to the RESTRICTED STOCK AWARD AGREEMENT dated as of
and effective                             , 201    , between the Company and the
Participant granting such Restricted Stock to the Participant (the “Award
Agreement”); and subject to and in accordance with the terms of the Award
Agreement the Participant does hereby constitute and appoint the Secretary of
the Company the Participant’s true and lawful attorney, IRREVOCABLY, to sell,
assign, transfer, hypothecate, pledge and make over all or any part of such
Restricted Stock and for that purpose to make and execute all necessary acts of
assignment and transfer thereof, and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or his or her
substitutes shall lawfully do by virtue hereof.

 

7

--------------------------------------------------------------------------------